The petition for a rehearing is denied. There can be no doubt that in this action, under proper pleadings, the responsibility of the sureties may be determined and fixed. But this cannot be done upon such evidence as was here introduced, — that is, the order of the probate court settling the account of the present administrator. Neither the former administrator nor the sureties were parties to that proceeding. They did not have their day in court, and the decree so given cannot bind them in the present action. *Page 202